[Cite as State v. Hair, 2016-Ohio-2679.]



                                     IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           BUTLER COUNTY




STATE OF OHIO,                                   :
                                                         CASE NO. CA2015-08-158
        Plaintiff-Appellee,                      :
                                                                OPINION
                                                 :               4/25/2016
    - vs -
                                                 :

CHRISTOPHER JOHN HAIR,                           :

        Defendant-Appellant.                     :




       CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                          Case No. CR2015-02-0217


Michael T. Gmoser, Butler County Prosecuting Attorney, Willa Concannon, Government
Services Center, 315 High Street, 11th Floor, Hamilton, Ohio 45011, for plaintiff-appellee

Michael R. Haas, 404 East 12th Street, 2nd Floor, Cincinnati, Ohio 45202, for defendant-
appellant



        M. POWELL, P.J.

        {¶ 1} Defendant-appellant, Christopher Hair, appeals a decision of the Butler County

Court of Common Pleas convicting him of obstructing official business, resisting arrest, illegal

use or possession of drug paraphernalia, and driving under a suspension.

        {¶ 2} Appellant was charged with a number of offenses as a result of his actions

during a traffic stop by a Butler County Sheriff's deputy. Appellant challenged the propriety of
                                                                         Butler CA2015-08-158

the initial stop in a motion to suppress. After a hearing, the trial court found the deputy's stop

was proper and denied the motion to suppress. A jury found appellant guilty as charged and

he was sentenced accordingly.

       {¶ 3} On appeal, appellant challenges the trial court's decision to deny his motion to

suppress and raises one assignment of error for our review:

       {¶ 4} THE TRIAL COURT ERRED BY OVERRULING DEFENDANT-APPELLANT[']S

MOTION TO SUPPRESS.

       {¶ 5} The Fourth Amendment protects individuals from unreasonable government

searches and seizures. United States v. Hensley, 469 U.S. 221, 105 S.Ct 675 (1985). It is

well-established that a police officer may stop motorists in order to investigate a reasonable

suspicion of criminal activity. Maumee v. Weisner, 87 Ohio St. 3d 295, 299 (1999). To justify

an intrusion, an officer must demonstrate "specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant that intrusion." Terry v. Ohio,

392 U.S. 1, 21, 88 S. Ct. 1868 (1968). This determination involves consideration of "the

totality of the circumstances." United States v. Cortez, 449 U.S. 411, 417, 101 S. Ct. 690

(1981). The stop must be "viewed through the eyes of a reasonable and cautious police

officer on the scene, guided by his experience and training." State v. Freeman, 64 Ohio

St.2d 291, 295 (1980).

       {¶ 6} Appellate review of a ruling on a motion to suppress presents a mixed question

of law and fact. State v. Cochran, 12th Dist. Preble No. CA2006-10-023, 2007-Ohio-3353, ¶

12. As the trier of fact, the trial court is in the best position to resolve factual questions and

evaluate witness credibility and a reviewing court is bound to accept the trial court's findings

of fact if they are supported by competent, credible evidence. State v. Oatis, 12th Dist. Butler

No. CA2005-03-074, 2005-Ohio-6038, ¶ 10. "An appellate court, however, independently

reviews the trial court's legal conclusions, based on those facts and determines, without
                                               -2-
                                                                         Butler CA2015-08-158

deference to the trial court's decision, whether as a matter of law, the facts satisfy the

appropriate legal standard." Cochran at ¶ 12.

       {¶ 7} The sole witness at the suppression hearing was the deputy who stopped

appellant's vehicle. The deputy testified that on the night of the traffic stop, he was in uniform

and in a marked police cruiser. He further testified that he was on special assignment in the

area along Cincinnati-Dayton Road, in the Route 129 area, due to a recent spate of break-ins

to area businesses. He indicated that the description given to law enforcement in one of the

break-ins involved a small, four-door car occupied by a male and a female.

       {¶ 8} On the night of the stop, the deputy was parked in a shopping area near Hot

Head Burritos and Caravelle Nail Salon, two businesses which had been broken into

recently. He indicated that from where his cruiser was parked, he had a good view of the

back of the building. The deputy observed appellant drive a smaller four-door vehicle into the

rear area of the building. Appellant parked near a dumpster and right behind the employee

entrance, in an area not visible from the street. It was midnight and none of the businesses

in the area were open.

       {¶ 9} The deputy turned on his headlights and appellant immediately put his vehicle

in reverse and exited the parking lot onto the street. When appellant pulled out, the deputy

observed that a male and female occupied the vehicle. The deputy pulled behind appellant,

turned on the cruiser's lights and sirens, and stopped the vehicle. Appellant refused to get

out of the car or to give the deputy his identification. Appellant's actions and refusal to

cooperate after the initial stop of his vehicle led to his arrest and the filing of charges.

       {¶ 10} The trial court considered the evidence presented at the suppression hearing

and found the deputy's testimony was credible. The court determined that the deputy had

reasonable articulable suspicion to stop appellant's vehicle. On appeal, appellant argues that

the deputy did not observe any criminal acts or traffic violations and was not aware of any
                                               -3-
                                                                      Butler CA2015-08-158

warrants associated with appellant's vehicle. Appellant further contends that the deputy did

not provide any specific information, including the dates or locations of break-ins,

documentation or reports of the break-ins, an age of the suspects, or the make and model of

the car.

       {¶ 11} However, we find no merit to appellant's arguments.           A Terry stop is

investigatory, and therefore reasonable suspicion may be based on behavior that is not

illegal. United States v. Sokolow, 490 U.S. 1, 9, 109 S. Ct. 1581 (1989). After reviewing the

facts presented at the suppression hearing, we find the deputy had reasonable, articulable

suspicion to stop appellant's vehicle. Although, as appellant argues, none of his actions were

illegal, taken together they amount to reasonable articulable suspicion.

       {¶ 12} Appellant was observed pulling into a shopping area at midnight when none of

the businesses were open, in an area where numerous break-ins had recently occurred.

Appellant pulled around to the back of the building and parked in an area obscured from the

road, near a dumpster and the employee entrance. When the deputy turned on his

headlights, appellant immediately backed out of the parking space and began to leave. The

deputy observed a man and woman in a small, four-door vehicle, matching the description

given to police. These facts provided a basis for the deputy to perform an investigatory stop

in order to confirm or dispel the suspicion of criminal activity.

       {¶ 13} Although appellant argues the deputy did not provide specific information, such

as the dates and locations of all of the break-ins, age of the suspects, and make and model

of the car, these facts were not necessary in order to establish reasonable, articulable

suspicion. The deputy testified that he was on special assignment to the area because of

numerous break-ins, and that two of the businesses in the area of where he was parked had

been broken into recently.



                                               -4-
                                                                      Butler CA2015-08-158

       {¶ 14} The state admitted an aerial photograph of the area, and the deputy pointed out

where he was located, the two businesses near where he was parked, and the location of a

Penn Station which had been broken into. He also indicated another area nearby where

multiple break-ins had occurred and indicated that he was concentrating on those areas that

evening. The deputy further testified that he was working the night of another break-in in the

area, at Ely's bar. These facts, along with appellant's actions, were sufficient to establish

reasonable articulable suspicion to stop appellant's vehicle.

       {¶ 15} Because the court did not err in denying appellant's motion to suppress, the

sole assignment of error is overruled.

       {¶ 16} Judgment Affirmed.


       RINGLAND and HENDRICKSON, JJ., concur.




                                             -5-